DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.
In view of the Amendments to the Claims filed January 13, 2022, the rejections of claims 1-23 under 35 U.S.C. 103 previously presented in the Office Action sent October 14, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-23 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 recites, “each one of the plurality of stackable mounting brackets is configured to mechanically clamp to upper and lower surfaces of adjacent photovoltaic modules, mechanically connect the adjacent photovoltaic modules to a first or second member, and engage at least one other stackable mounting bracket from above, below, or both”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including each one of the plurality of stackable mounting brackets is configured to mechanically clamp to upper and lower surfaces of adjacent photovoltaic modules, mechanically connect the adjacent photovoltaic modules to a first or second member, and engage at least one other stackable mounting bracket from above, below, or both.
The specification teaches one embodiment including clamps 1146 which mechanically clamp to upper and lower surfaces of adjacent photovoltaic modules 1102.
The specification teaches a different embodiment including stackable mounting brackets 1144.
However, the specification does not depict, discuss, or describe any embodiment including a mounting bracket which mechanically clamps to upper and lower surfaces of adjacent photovoltaic modules and at the same time is configured to engage at least one 
Claim 21 recites, “each one of the stackable mounting brackets is configured to mechanically clamp to upper and lower surfaces of adjacent photovoltaic modules, mechanically connect the adjacent photovoltaic modules to a first or second member, and engage at least one other stackable mounting bracket from above, below, or both”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including each one of the stackable mounting brackets is configured to mechanically clamp to upper and lower surfaces of adjacent photovoltaic modules, mechanically connect the adjacent photovoltaic modules to a first or second member, and engage at least one other stackable mounting bracket from above, below, or both.
The specification teaches one embodiment including clamps 1146 which mechanically clamp to upper and lower surfaces of adjacent photovoltaic modules 1102.
The specification teaches a different embodiment including stackable mounting brackets 1144.
However, the specification does not depict, discuss, or describe any embodiment including a mounting bracket which mechanically clamps to upper and lower surfaces of adjacent photovoltaic modules and at the same time is configured to engage at least one other mounting bracket from above, below, or both. Dependent claims are rejected for dependency.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of photovoltaic modules" on line 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Amending “a plurality of photovoltaic” on line 5-6 of claim 1 to “a plurality of photovoltaic modules” would overcome the rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinard et al. (U.S. Pub. No. 2011/0048504 A1) in view of Stephan et al. (U.S. Pub. No. 2015/0280638 A1) and Wares (U.S. Pub. No. 2010/0212722 A1).
With regard to claim 1, Kinard et al. discloses a photovoltaic nanogrid system, comprising:
at least one pre-wired frame (such as two adjacent intermediate members 203 and corresponding cross-members 205 as exemplified in annotated Fig. 2A below annotating a pre-wired frame, or a set of two adjacent intermediate members 203 with corresponding cross-members 205 cited to read on the claimed “pre-wired frame” because they are mechanical framing members comprising electrical wiring as detailed in Fig. 4A-E, Fig. 3A, and Fig. 3D) having 

    PNG
    media_image1.png
    331
    756
    media_image1.png
    Greyscale

Annotated Fig. 2A
a sun-facing side upon which a plurality of photovoltaic modules is connected (such as the top surface of the cited pre-wired frame cited to read on the claimed “sun-facing side”; see annotated Fig. 1A below exemplifying two photovoltaic modules cited to read on the claimed “a plurality of photovoltaic modules” because they are units/parts of a whole array of modules and comprise photovoltaic conversion elements 105pv; see Fig. 1A, Fig. 5A-B, and Fig. 4A-E depicting component 104 of the cited plurality of photovoltaic modules disposed upon the cited sun-facing side of the cited at least one pre-wired frame and connected/joined/attached to each other), wherein each one of the at least one pre-wired frame comprises 

    PNG
    media_image2.png
    548
    774
    media_image2.png
    Greyscale

Annotated Fig. 1A
a plurality of first members (such as the corresponding cross-members 205 between two adjacent intermediate members 203 exemplified in annotated Fig. 2A’ below cited to read on the claimed “first members” because they are structural members 205 which are oriented in a first horizontal direction),

    PNG
    media_image3.png
    306
    511
    media_image3.png
    Greyscale

Annotated Fig. 2A’
a plurality of second members (such as two adjacent intermediate members 203 exemplified in annotated Fig. 2A’’ below cited to read on the claimed “second members” because they are structural members 203 which are oriented in a second vertical direction), and

    PNG
    media_image4.png
    297
    489
    media_image4.png
    Greyscale

Annotated Fig. 2A’’
a plurality of intersections (such as exemplified in annotated Fig. 2A’’’ below exemplifying a section or area of the cited at least one pre-wired frame where intermediate member 203 intersects, or lies across, cross-members 205), wherein

    PNG
    media_image5.png
    398
    751
    media_image5.png
    Greyscale

Annotated Fig. 2A’’’
each one of the plurality of intersections is formed by an intersection of one of the plurality of first members and one of the plurality of second members (such as depicted in annotated Fig. 2A’’’ above and detailed in Fig. 4A-G; each of the cited intersections is formed by one of the cited plurality of first members 205 and one of the cited plurality of second members 203), wherein
each one of the plurality of photovoltaic modules comprises a plurality of sides, wherein each one of the plurality of sides comprises an upper surface and a lower surface (as depicted in Fig. 4A-G above, each of the cited plurality of photovoltaic modules comprises a plurality of sides comprising an upper surface 
a wire management system embedded within the at least one pre-wired frame comprising modular conduits for routing wiring between the at least one pre-wired frame (see Fig. 3A and Fig. 3D depicting the interior of cited support beams 203 and 205 as hollow ducts which house wiring 301; see Fig. 3B1-3B2 depicting wiring 301 comprising wiring components 303, 304, 305, and 306; the hollow ducts of support beams 203 and 205 and wiring 301 are cited to read on the claimed “wire management system” as they are modular conduits that route wiring between the at least one pre-wired frame); and
a structural-electrical integration system configured to structurally support the at least one pre-wired frame and route power among the at least one pre-wired frame (such as beams 201 and 204 Fig. 2A cited to read on the claimed "structural-electrical integration system" as they function to mechanically support the cited at least one pre-wired frame at the left and right end of the array depicted in Fig. 2A because the cited at least one pre-wired frame is physically and mechanically coupled to the cited structural-electrical integration system components 201 and 204 and, electrically interconnect power as exemplified in Fig. 4E and Fig. 5A-B).

Kinard et al. does not disclose wherein the at least one pre-wired frame is configured with a plurality of mounting brackets for connecting a plurality of photovoltaic modules to the at least one pre-wired frame, wherein each one of the 
However, Stephan et al. discloses a photovoltaic system (see Title and Abstract) and teaches adjacent photovoltaic modules can be connected by a mounting bracket 100.
Stephan et al. teaches the mounting bracket having a first bracket 130 and second bracket 140 for mechanically clamping to upper and lower surfaces of adjacent photovoltaic modules (see for example Fig. 1 and [0035]). Stephan et al. teaches the mounting bracket 100 facilitates rotation for securing and coupling of multiple solar panels (see [0036]).
Stephan et al. teaches mounting bracket 100 can be installed to an installation surface (see [0037]). Stephan et al. teaches mounting bracket 100 allows for independent degrees of displacement which provides for each panel individually able to increase or decrease degrees of displacement (see [0011]) which can be useful during installation of the panels (see [0039]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the plurality of photovoltaic modules at each adjacent component 104 cited in Kinard et al. to include the cited mounting bracket of Stephan et al. to connect adjacent photovoltaic components 104  and to connect to a first or second member, as they are installation surfaces, because it would allow for facilitating securing and coupling of multiple solar panels and allow for independent degrees of displacement providing for each panel individually able to increase or decrease degrees of displacement which can be useful during installation of the panels. 

However, Wares discloses a photovoltaic system (see Title and Abstract) and teaches a mounting bracket (see for example Fig. 6) which mechanically clamps to the upper and lower surfaces of a photovoltaic module and also includes alignment features 610 and 506 which allows the mounting bracket to be stacked on each other in a secure and interlocked manner (see Fig. 6 and [0039] wherein the alignment feature 506 provides a footing for vertically stacking photovoltaic devices). Wares teaches the alignment features are advantageous for packing and transporting the photovoltaic devices ([0035]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the mounting bracket of Kinard et al., as modified above, to include alignment features, as suggested by Wares, because it would have provided for advantageous packing and transportation of the photovoltaic modules. Kinard et al., as modified by Stephan et al. and Wares above, teaches the claimed plurality of stackable mounting brackets as they are structurally capable of being stacked upon each other by the alignment features suggested by Wares.
With regard to claims 2-4, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses wherein
at least one multi-layered sub-panel is connected to an underside of the at least one pre-wired frame (see Fig. 2E depicting a mounting means including annotated Fig. 2C below are cited to read on the claimed “at least one multi-layered sub-panel” because it is a multi-layered covering and is cited to read on the claimed “ is connected to an underside of the at least one pre-wired frame” because it is physically connected/coupled/joined, indirectly, to the underside of the cited at least one pre-wired frame through the other structural members of the nanogrid system), wherein the at least one multi-layered panel comprises

    PNG
    media_image6.png
    485
    745
    media_image6.png
    Greyscale

Annotated Fig. 2C
a wire/tube matrix fabricated from composite materials, wiring, and connectors (such as the cited corresponding tongue on shoe 207, the cited corresponding channel 230 on feet 208, and the cited corresponding U shape channel on feet 208 detailed in Fig. 2E as functioning for physical connection cited to read on the claimed “connectors”, the portion in the cited corresponding [0107] as plastic of which [0062] teaches should be understood as encompassing fiber reinforced polymers cited to read on the claimed composite materials; the cited components cited to read on the claimed "wire/tube matrix" as it is a matrix of wiring and tubes), wherein 
the composite materials are formed from a single fiber type (see [0062] teaching fiber reinforced plastics which is cited to read on the claimed single fiber type as it comprises at least a single fiber).
With regard to claims 5 and 8, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses wherein
an underside of the at least one pre-wired frame (see Fig. 3D depicting an under side of component 203 of the cited at least one pre-wired frame as the lower/bottom surface of the top horizontal plate of component 203 which houses interior bulkhead 307 within the interior of component 203) further comprises
at least one port and/or jack/a series of ports or jacks to integrate under-canopy components comprising at least one charger (series of 307, Fig. 3D; see [0096]
With regard to claim 6, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses wherein
the at least one pre-wired frame is assembled from pultruded and/or pre-formed multidirectional fiber tubes (the wire embedded support beams 203 in the vertical direction and 205 in the horizontal direction cited to read on the claimed “pre-formed multidirectional fiber tubes” depicted in Fig. 2A as [0106] teaches fiber-reinforced plastic).
With regard to claim 7, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses wherein
the at least one pre-wired frame is assembled from at least one of fiber tubes (as cited above, wire embedded support beams 203 and 205, Fig. 2A; see [0106] teaching fiber-reinforced plastic).
With regard to claim 9, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses further comprising
outer framing members that surround and enclose the plurality of photovoltaic modules (see 106, Fig. 1C; the combination of frames 106 surrounding and enclosing the outer sides of the cited plurality of photovoltaic modules is cited to read on the claimed “outer framing members” as they are frames towards an outer portion of the cited plurality of photovoltaic modules).
With regard to claim 10, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses further comprising
frame embedded wire management and extension points to permit installation of groups of the plurality of photovoltaic modules as power units (such as the embedded wire management and extension points depicted in Fig. 3D including wires 310 extending horizontally within component 205 with plugs 308 and bulkheads 307 which are cited to read on the claimed “frame embedded wire management and extension points” as they wiring and connector points embedded within the framing members; also see Fig. 5B depicting groups of electrically connected PV modules components apart of the cited plurality of photovoltaic modules which generate electric power)
With regard to claim 11, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses further comprising
at least one conduits to facilitate an interconnection between individual photovoltaic nanogrid systems (such as the wiring routed into the hollow interior of the structural-electrical integration system support beams 201 and 204, Fig. 2A wherein the hollow interior of beams 201 and 204 are cited to read on the claimed conduits which are structurally capable of facilitating interconnection between individual nanogrid systems as they facilitate interconnection of the cited plurality of photovoltaic modules within one system as shown in Fig. 5A-B)
With regard to claim 12, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses wherein
the modular conduits are structurally capable of routing photovoltaic extension wires running horizontally connecting to peer frames via extension connectors and structurally capable of routing electrical load and network wires running vertically connecting to peer frames via extensions connectors (as the cited modular conduits of the wire management system are hollow, which would allow for routing of wiring vertically via vertical beams 203 and routing or wiring horizontally via beams 205, Fig. 2A as well as adjacent peer corresponding frames; also see Fig. Fig. 3A and Fig. 3D depicting extensions wires and extensions connectors 307/308)
With regard to claim 13, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses wherein
the structural-electrical integration system supports a matrix of at least one frame (such as the matrix of pre-wired frames depicted in Fig. 2A arrayed to form of a grid) and
at least one conduit structurally capable of routing power and other electrical loads (such as the hollow interior of cited beams 201 and 204 which are structurally capable of routing power and other electrical loads as it comprises an interior hollow space for routing wiring, Fig. 2A).
With regard to claim 14, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses wherein
the at least one conduit is enclosed within canopy extensions comprising at least one of beams (as cited above, the cited conduits are enclosed in one or more beams 201 and 204).
With regard to claim 15, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses wherein
the at least one conduit is further comprises hardware interfaces for providing structural integration (such as horizontal connector member 202, Fig. 2D which interfaces cross member 205).
With regard to claim 16, independent claim 1 is obvious over Kinard et al. in view of Stephan et al. and Wares under 35 U.S.C. 103 as discussed above. Kinard et al. discloses wherein
the hardware interfaces comprise at least one of truss systems (the plurality of connector members 202, Fig. 2D and Fig. 2A are cited to read on the claimed truss systems as they are a part of the framework system).
With regard to claim 21, Kinard et al. discloses a photovoltaic nanogrid system, comprising:
a plurality of photovoltaic modules (see annotated Fig. 1A below exemplifying two photovoltaic modules cited to read on the claimed “a plurality of photovoltaic modules” because they are units/parts of a whole array of modules 

    PNG
    media_image2.png
    548
    774
    media_image2.png
    Greyscale

Annotated Fig. 1A
configured for connecting to a sun-facing side of at least one pre-wired frame (such as two adjacent intermediate members 203 and corresponding cross-members 205 as exemplified in annotated Fig. 2A below annotating a pre-wired frame, or a set of two adjacent intermediate members 203 with corresponding cross-members 205 cited to read on the claimed “pre-wired frame” because they are mechanical framing members comprising electrical wiring as detailed in Fig. 4A-G, Fig. 3A, and Fig. 3D; such as the top surface of the cited pre-wired frame cited to read on the claimed “sun-facing side” upon which the cited plurality of 

    PNG
    media_image1.png
    331
    756
    media_image1.png
    Greyscale

Annotated Fig. 2A
a plurality of first members (such as the corresponding cross-members 205 between two adjacent intermediate members 203 exemplified in annotated Fig. 2A’ below cited to read on the claimed “first members” because they are structural members 205 which are oriented in a first horizontal direction),

    PNG
    media_image3.png
    306
    511
    media_image3.png
    Greyscale

Annotated Fig. 2A’
a plurality of second members (such as two adjacent intermediate members 203 exemplified in annotated Fig. 2A’’ below cited to read on the claimed “second members” because they are structural members 203 which are oriented in a second vertical direction), and

    PNG
    media_image4.png
    297
    489
    media_image4.png
    Greyscale

Annotated Fig. 2A’’
a plurality of intersections (such as exemplified in annotated Fig. 2A’’’ below exemplifying a section or area of the cited at least one pre-wired frame where intermediate member 203 intersects, or lies across, cross-members 205), wherein

    PNG
    media_image5.png
    398
    751
    media_image5.png
    Greyscale

Annotated Fig. 2A’’’
each one of the plurality of intersections is formed by an intersection of one of the plurality of first members and one of the plurality of second members (such as depicted in annotated Fig. 2A’’’ above and detailed in Fig. 4A-G; each of the cited intersections is formed by one of the cited plurality of first members 205 and one of the cited plurality of second members 203), wherein
each one of the plurality of photovoltaic modules comprises a plurality of sides, wherein each one of the plurality of sides comprises an upper surface and a lower surface (as depicted in Fig. 4A-G above, each of the cited plurality of photovoltaic modules comprises a plurality of sides comprising an upper surface at the top surface of component 104 and a lower surface at the bottom surface of component 104), and wherein
a wire management system embedded within the at least one pre-wired frame comprising modular conduits for routing wiring between the at least one pre-wired frame (see Fig. 3A and Fig. 3D depicting the interior of cited support 
a structural-electrical integration system configured to structurally support the at least one pre-wired frame and route power among the at least one pre-wired frame (such as beams 201 and 204 Fig. 2A cited to read on the claimed "structural-electrical integration system" as they function to mechanically support the cited at least one pre-wired frame at the left and right end of the array depicted in Fig. 2A because the cited at least one pre-wired frame is physically and mechanically coupled to the cited structural-electrical integration system components 201 and 204 and, electrically interconnect power as exemplified in Fig. 4E and Fig. 5A-B).

Kinard et al. does not disclose wherein each one of the at least one pre-wired frame comprises a plurality of mounting brackets wherein each one of the mounting brackets is configured to both mechanically clamp to upper and lower surfaces of adjacent photovoltaic modules and mechanically connect the adjacent photovoltaic modules to a first member or a second member. 
However, Stephan et al. discloses a photovoltaic system (see Title and Abstract) and teaches adjacent photovoltaic modules can be connected by a mounting bracket 100.
[0035]). Stephan et al. teaches the mounting bracket 100 facilitates rotation for securing and coupling of multiple solar panels (see [0036]).
Stephan et al. teaches mounting bracket 100 can be installed to an installation surface (see [0037]). Stephan et al. teaches mounting bracket 100 allows for independent degrees of displacement which provides for each panel individually able to increase or decrease degrees of displacement (see [0011]) which can be useful during installation of the panels (see [0039]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the plurality of photovoltaic modules at each adjacent component 104 cited in Kinard et al. to include the cited mounting bracket of Stephan et al. to connect adjacent photovoltaic components 104  and to connect to a first or second member, as they are installation surfaces, because it would allow for facilitating securing and coupling of multiple solar panels and allow for independent degrees of displacement providing for each panel individually able to increase or decrease degrees of displacement which can be useful during installation of the panels. 
Kinard et al. as modified to include the mounting bracket of Stephan et al. above, does not disclose wherein each one of the plurality of mounting brackets is configured to engage at least one other stackable mounting bracket from above, below, or both.
However, Wares discloses a photovoltaic system (see Title and Abstract) and teaches a mounting bracket (see for example Fig. 6) which mechanically clamps to the [0039] wherein the alignment feature 506 provides a footing for vertically stacking photovoltaic devices). Wares teaches the alignment features are advantageous for packing and transporting the photovoltaic devices ([0035]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the mounting bracket of Kinard et al., as modified above, to include alignment features, as suggested by Wares, because it would have provided for advantageous packing and transportation of the photovoltaic modules. Kinard et al., as modified by Stephan et al. and Wares above, teaches the claimed plurality of stackable mounting brackets as they are structurally capable of being stacked upon each other by the alignment features suggested by Wares.
Claims 17-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinard et al. (U.S. Pub. No. 2011/0048504 A1) in view of Stephan et al. (U.S. Pub. No. 2015/0280638 A1) and Wares (U.S. Pub. No. 2010/0212722 A1), as applied to claims 1-16 and 21 above, and in further view of Newell (U.S. Pub. No. 2016/0104138 A1).
With regard to claims 17-20, 22, and 23, independent claims 1 and 21 are obvious over Kinard et al. in view of Stephan et al. under 35 U.S.C. 103 as discussed above. 
Kinard et al., as modified above, does not disclose further comprising at least one network controller configured to manage at least one component of the photovoltaic nanogrid system.
[0036] “network controller” reading on the claimed “at least one network controller” of claim 17 and 18). 
Newell teaches the network controllers manage at least one component of the photovoltaic nanogrid system, such as at least one of the plurality of photovoltaic modules, and are configured to partition the system into intelligent area functions that serve specific subscribers (see Fig. 3), as specified by claims 20 and 23. 
Newell teaches a layer to monitor and control the at least one pre-wired frame (see Fig. 5 depicting step 504 and 506 which would be connected to power service 116; also see [0031] cited to inherently comprise a layer, or a thickness of material, because it comprises the circuitry to perform the functions described in [0031] which monitors and controls, or sends alerts), a layer to control components (such as the consumer account 310 connected to server 120, Fig. 3 in which the portion of server 120 that controls the deposit account for PV energy is cited to inherently comprise a layer, or thickness of material, because it comprises the circuitry to perform the functions described in [0046]), and a layer to control a topology of the system (such as the portion of power service 116 connected with server 120, Fig. 3 which controls the topology, or way in which the entities are interrelated or arranged, in the PV energy values and deposit accounts are interrelated through intermediaries or value holding entities cited to inherently comprise a layer, or thickness of material, because it comprises the circuitry to perform the functions described in [0029-0031], as required in claim 19). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the photovoltaic nanogrid system of Kinard et .

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.
Applicant notes in the response that the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 18, 2022